[1] Defendant, Charles Lockhart, pleaded guilty to a county attorney's information charging him with maliciously and feloniously injuring a motor vehicle. The court sentenced him to six months in jail at hard labor and he appeals and here asserts that his conviction was null and void because of the insufficiency of the information. He argues (1) it was not endorsed "A true information" (2) not signed by the county attorney as required by law (3) does not contain a list of the witnesses endorsed thereon or the minutes of evidence (4) was not sworn to, and (5) "does not show the commission of a public offense."
I. No motion to set aside the information was made before plea, or, for that matter, after the plea, so far as appears from *Page 640 
the abstract filed in this court. The objections now being urged for the first time could have been made in a motion to dismiss the information if filed before plea (section 769.16, Code, 1946) but when not so made in a motion before plea, at least the first four will be deemed waived. Section 769.17, Code, 1946; Bennett v. Bradley, 216 Iowa 1267, 249 N.W. 651; Burry v. Haynes, 232 Iowa 1209, 7 N.W.2d 914.
[2] II. The argument under the fifth proposition is that the information did not charge an offense. The information named the crime of "injury to a vehicle (section 714.11, 1946 Code of Iowa)" and charged that defendant committed the said crime in that he "did maliciously and feloniously injure a certain motor vehicle, the property of Donald Eckhart."
The statute (714.11) states: "If any person maliciously, willfully, and feloniously * * * injure any part of any vehicle, he shall be imprisoned", etc. Clearly the information charged the offense in the very words of the statute referred to by number in the information.
[3] Under the so-called short-form indictment law, section 773.34, Code, 1946 (applicable to informations, section 769.12, Code, 1946) it is permissible to use the short-form indictment or information in cases where they are applicable. The applicable form here would be the one for malicious mischief, and the approved form for malicious mischief set forth in section 773.34, Code, 1946, is: "A.B. maliciously injured the building of C.D." The information was sufficient to charge the offense. If defendant wished further details he should have sought a bill of particulars under the provisions of section 773.5, Code, 1946.
Finding no error, the judgment is affirmed. — Affirmed.
All JUSTICES concur. *Page 641